Title: To James Madison from Lafayette, 3 August 1805
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


          
            My dear friend
            Mont d’or 15h Therm. 3d August 1805
          
          Mr. David parish, now a french Citizen, and Inhabitant of Antwerpt is Going to Visit America. The Character of His House, His family, and Himself will Sufficiently Introduce Him. But I am Happy in this Instance to Indulge a lively Sentiment of friendship, and a deep Sense of Obligations to Him and His Worthy parents. Mr. John parish His father, during our Captivity of olmütz, Was the American Consul at Hamburgh, and towards the End of it returned to His private Station of an Eminent Merchant at that place—in Both Capacities He Acquired an Everlasting Title to my Gratitude and that of Every friend Who is pleased to Have Some Concern for me. His local and personal Situation Gave Additional merit to those Acts of kindness fully and Affectionately Confered. They Have Been Continued as long as We Have Remained in a foreign land. My Wife; family, and Myself Have often Wished for Opportunities to Express the Grateful feelings of our Hearts. David parish His Son Has Been an Affectionate partaker in those Cares, of h[i]s. Let me Hope this Idea May With My American Friends, and particularly With You, My dear Madison, Contribute to the Good Reception to Which He is, in Every other Respect, fully Entitled.
          
          I am Indebted to His father for a Sum of forty five thousand francs. He is Endeavouring to Make a Loan for me in Holland. Permit me to Refer Myself to the Letters of Which Mr. Livingston and Colonel touzard Have Been the Bearers. My debt to Mr. John parish forms a part of the plan for a General Clearance Which the Munificence of Congress Has Enabled me to Submit to You. Perhaps While I am writing His Son david is Rendering me the Additional Service to increase their Claim Upon me By doing, Himself or through His friends, What Had Been Expected from Mess: Willink and Staphorst. That You Will Know When He Gets to Washington. But in all Events I must make Known to You My Original debt to the family.
          I am Returned to the Hot Waters of Montd’or from Which My Broken Limb Has, Last Year, derived Great Benefit. I shall from Here pay a Visit to My Aunt and Return to la Grange By the fi[r]st Vendemiair or Rather the 22d. September, for they Say our New Calendar will not Last Long. I am the More desirous to Be Nearer paris as My Son is in the Active Army of Holland. No Answer from the president and You Has Yet Come to Hand, Except A Very kind one to a short Letter from me dated 1st July Last Year. I am Very Anxious to Hear of the Arrival of Mr. Livingston and Col Touzard. May My Conduct, and My Motives, Have Met With Your Approbation. I Want it More than Words Can Express. As to pecuniary Interest I am Very Sure You are doing for the Best, and from an Affectionate Confidence in Your friendship I forbear Apologizing for the trouble I Give You.
          Adieu, My dear friend, present My Affectionate Respects to our Worthy president to Whom I Have a few Weeks Ago Writen By Mr. parish. With Every Sentiment of tender and Grateful Regard I am Your old Constant friend
          
            Lafayette
          
        